Citation Nr: 1400545	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic headache disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to February 1976.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues that were previously on appeal before the Board are explained in detail in the July 2013 Board remand and will not be reiterated in this decision.  

When this case was most recently before the Board in October 2013, it was remanded for further development.  It is now before the Board for further appellate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As noted previously, the issue of service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board finds that the issue of service connection for a cervical spine disability is inextricably intertwined with the certified issue of whether service connection is warranted for a chronic headache disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the October 2013 remand to the Appeals Management Center (AMC), the Board referred the issue of service connection for cervical spine disability to the RO for appropriate action.  The October 2013 Board remand specifically explained that the issue of service connection for a chronic headache disability was intertwined with the issue of service connection for the cervical spine disability and could not be adjudicated by the Board until the agency of original jurisdiction adjudicated the issue.   Despite this, after referring the issue of service connection for cervical spine, along with other issues, to the RO in a November 2013 memorandum, the AMC returned the case to the Board.    

The Veteran is claiming his chronic headache disability is secondary to his cervical spine strain.  The August 2013 examiner has also noted this to be true.  Therefore, the Board must remand the issue of entitlement to service connection for chronic headaches as it is inextricably intertwined with the issue of service connection for a cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).

By way of background, in the August 2013 opinion, the examiner has indicated that the Veteran's current headaches are likely than not secondary to his cervical spine strain.  The Veteran has alleged that his neck pain is due to the motor vehicle accident that he had during his military service.  In a March 1984 statement, the Veteran explained that he hit his head on the passenger window during a motor vehicle accident during service and had pain up to his neck after getting out of the car.  During the April 2013 examination, he reported that he had cervical sprain following the car accident along with headaches.  He also indicated that he had neck pain the day before followed by a headache.  As indicated above, the issues are intertwined.

Additionally, the Board should take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all recent VA treatment records and associated them with the record.  

2.  Then, readjudicate the claim and if the claim remains denied, issue a supplemental statement of the case and provide an opportunity to respond.  As noted above, the issue referred to the RO in the Introduction (service connection for a cervical spine disorder), which the Board does not have jurisdiction over, is inextricably intertwined with the issue on appeal before the Board.  

[AS THE ISSUE OF SERVICE CONNECTION FOR CHRONIC HEADACHES IS INTERTWINED WITH THE ISSUE OF SERVICE CONNECTION FOR THE CERVICAL SPINE DISABILITY, IT CAN NOT BE ADJUDICATED BY THE BOARD UNTIL THE AOJ ADJUDICATES THE ISSUE OF SERVICE CONNECTION FOR THE CERVICAL SPINE DISABILITY.]

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



